DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 12/09/2021. Claim 1 is amended. Claim 6 is cancelled. Claims 11-12 are new claims. Claims 1-5, 7-12 are now pending.
Allowable Subject Matter
Claims 1-5, 7-12 are allowed.
As of claim 1, the closest prior art Yokoyama et al. (US 2004/0027545 A1; Yokoyama) teaches a rear-projecting type of triple liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 12B that perform image displays in red, green, and blue, respectively, panel-form light emitting units 13R, 13G, and 13B positioned in correspondence with the liquid crystal panels, respectively, panel-form cooling bodies 14R, 14G, and 14B positioned as cooling means for each of the light source units, a dichroic prism 15, and a projection lens 16. Light source units are configured by the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B. The liquid crystal panels 12R, 12G, and 12B and the light source units (i.e. the light emitting units 13R, 13G, and 13B, and the cooling bodies 14R, 14G, and 14B) are positioned on the light-incidence side of the side surfaces of the dichroic prism 15 for each display color combination. Yokoyama does not anticipate or render obvious, alone or in combination, a first self-light-emitting 
Claims 2-5, 7-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Yokoyama et al. (US 2004/0027545 A1; Yokoyama) teaches a rear-projecting type of triple liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 12B that perform image displays in red, green, and blue, respectively, panel-form light emitting units 13R, 13G, and 13B positioned in correspondence with the liquid crystal panels, respectively, panel-form cooling bodies 14R, 14G, and 14B positioned as cooling means for each of the light source units, a dichroic prism 15, and a projection lens 16. Light source units are configured by the light emitting units 13R, 13G, and 13B, 
As of claim 12, the closest prior art Yokoyama et al. (US 2004/0027545 A1; Yokoyama) teaches a rear-projecting type of triple liquid crystal projector having a cabinet 11. Inside the cabinet 11 are provided three liquid crystal panels 12R, 12G, and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art JIAO (US 20190115551 A1) teaches an OLED device, a manufacturing method thereof, and a display device. The OLED device includes a light emitting unit between an anode and a cathode. The light-emitting unit includes: a first carrier function layer for migration of first carriers, the first carrier function layer including a first material layer; a second carrier function layer for migration of second carriers having a polarity different from that of the first carriers, the second carrier function layer including a second material layer; a light emitting layer between the first material layer and the second material layer, the light emitting layer including a luminescent material; a first buffer layer between the light emitting layer and the first material layer. The first buffer layer is a mixed layer containing the luminescent material and the first material;
- Prior Art Ahn (US 20180351113 A1) teaches organic electroluminescent compounds, and a host material, an electron buffer material, an electron transport material and an organic electroluminescent device comprising the same. By using the organic electroluminescent compounds of the present disclosure, the organic 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882